Title: I. Recipient’s Copy
From: Livingston, Robert R.
To: Jefferson, Thomas


            
              Dear Sir
              Paris 12 March 1803
            
            I have delayed replying to your friendly letter by Madame Brougniart in the hope of having something important to communicate, but in the mean time have been so full in my letter to the Secretary of State that I have left myself little to say on the Subject of our publick affairs—I can only tell you generally that we have been gaining ground here for sometime past & some propositions I had an opportunity to make to Joseph Bonaparte to be submitted to the Consul’s inspection, & which connected our objects will contain personal ones and couched in the stile which I believed to be particularly pleasing here, had a considerable effect in rendering me personally acceptable tho’ after full deliberation, my propositions so far as they related to personal advantages were not agreed to, yet the matter & the manner left a favorable impression, & I meant to renew the subject upon the same ground, but as Mr Munroe’s appointment will render every thing of this kind impossible it is necessary to send you our correspondence as I had intended, & the rather as the whole was unsigned, & unofficial—my letter to the first Consul which you will find couched in pretty Strong terms, & such as are not usual here, & so far as it related to the claims repugnant to the Minister’s sentiments has been attended with happy effects as you will find by the answer transmitted herewith to the Secretary of State—I think it impossible after this for him to go back, & I have accordingly given information to the American creditors, of the state of their affairs that they may not be speculated upon—
            
            With respect to a negotiation for Louisiana, I think nothing will be effected here. I have done every thing I can thro’ the Spanish Ambassador to obstruct the bargain for the Floridas & I have great hope that it will not be soon concluded. The Ambassador tells me that the Consul often complains to him of the delay that business meets with and while Spain keeps the Floridas Louisiana will be considered here as an object of little moment as they are absolutely without ports in the Gulph & So far facilitate your negotiations with Genl. Bernadotte. I have given his character to Mr Madison and I shall take care that he come to you inclined to do all in his power to promote the connection of the two countries—I have had many interesting conversations with him, & have nothing to complain of. Remember however neither to wound his pride or that of his nation, both being extremely irritable—your message has been much admired here, tho’ the printing it with a short commendation in the English paper of Paris (the Argus) has, as he alledges, turned the Editor out of his office, & placed that paper in other hands. it is impossible that the abuse & ribaldry of the federals can have any effect against the facts it holds out, & I think I may insure you the voice of every state in the Union on the next election, whether the Consul’s Sentiments with respect to you is changed I cannot say, it is however certain that nothing can be more polite than the language he holds in the note I transmit to the secretary of State—I think it would have a good effect to let that note be public without being published. The British grow every day more disagreeable here to (which their news papers as much as any other matter contributes) I wish ours were more prudent, it is natural that they should be more attentive to us, & I am satisfied that the flourishing state of our affairs, & the firm attitude we have lately taken has contributed to procure us respect. I have strongly inculcated here the important light in which the British view us, & the absolute nullity of any Colonies that France may establish in America if the United States Should throw their weight into the British scale—
            Mr Madison has never told me whether he has received two little essays calculated the one to raise our importance in the view of this Government as a naval power, & the other to disgust them with Louisiana preparatory to our future negotiations, they were both read with considerable attention by the First Consul, having had them translated for that purpose—
            I broke off this part of my letter to attend Madame Bonaparte’s drawing room where a circumstance happened of sufficient importance to merit your attention—it is usual on these days for the Ministers, their Ladies & all strangers male or female that have been presented to attend, they commonly occupy two rooms in the Palace—After they have met, Madame Bonaparte enters, & soon after is followed by the Consul each attended by a Prefect of the Palace, they walk their rounds, & adress themselves to every Lady, after which the Consul mingles in the crowd of Gent, & commonly speaks to the Ministers, & some other persons of rank—After the first Consul had gone the circuit of one room, he turned to me & made some of the common enquiries usual on these occasions, & then bowed to the Gent that were near me & Spoke a few words to the Danish Minister, he then returned to me & entered into a further conversation; when he quitted me he passed most of the other Ministers merely with a bow, & went up to Lord Withworth, & after the first civilities said—I find Milord your nation want war again— L.W—no Sir we are very desirous of peace— 1st C. you have just finished a war of 15 years— Ld.W.—it is true Sir, & that war was 15 years too long.— Cl—but you want another war of 15 years— L.W.—Pardon me Sir, we are very desirous of peace— Cl—I must either have Malta or war— L.W—I am not prepared Sir, to speak on that Subject, & I can only assure you, Citizen first Consul that we wish for peace—the Prefect of the Palace then came up to the Consul, & informed him that there were Ladies in the next room, & asked him to go in, he made no reply, but bowing hastily to the Company retired immediately to his cabinet without entering the other room—Lord Withworth came up to me & repeated the conversation as I now give you presuming from my distance & difficulty of hearing that I had not heard it distinctly, tho’ as I understood from what I could hear there was rather more acrimony on the part of the Consul than what I have stated.—I asked Lord withworth whether there were any pending negotiation relative to Malta,—he told me that there were that the conduct of France having convinced them that they still had views upon Egypt, & the guaranties to which they were intitled with respect to Malta, not having been executed they thought that they could not surrender it with Safety—but what brought on the business to day was a message from the king of Great Britain to the Parliament on the 8th which has just been received here speaking with distrust of the armaments in the French Ports, & in fact preparing them for war, this you will have sooner by the way of England than this letter—it is then highly probable that a new rupture will take place, since it is hardly possible that the first Consul would commit himself so publickly unless his determination had been taken—I am fearful that this may again throw some impediment in the way of our claims which I believed in so prosperous a train, in other views it may serve us, & I shall give all my attention to avail myself of circumstances as they arise, in which I hope shortly to receive the assistance of Mr Munroe—in another view too, his coming will be extremely pleasing to me, since I trust he will be empowered to take my place which I shall find a pleasure in quiting to him—I had in no event determined to remain here longer than till next Spring, & shall be very happy if I can so far anticipate upon my first intention as to retire by the beginning of next September—I suffered so much on my outward passage that I would not wish to make my voyage latter in the season—I am sick of Courts, & the round of ceremony that is now established here—besides that, the state of my finances will not justify the expences I incur—my expences within the last year came within a triffle to 30000$ exclusive of plate which I do not rekon because I suppose I may part with it, without much loss—this with the relinquishment of my office worth 2800$ a year, makes it necessary to pay early attention to my domestic arrangements—all accounts agree that the expences of a family have at least doubled here since the Revolution—& as the three Consuls occasion three courts that of dress & time is also greatly encreased—I am yet at a loss to know whether Mr Munroe comes here first or goes first to Spain. Mr Madison’s letter would lead me to conclude that I am to have the pleasure of seeing him here first whereas other accounts speak of his earliest mission as directed to Spain—he will have pretty strong prejudices, & some enmities to contend against here but his prudence & good sense will enable him I trust get the better of both—I must pray you Sir, to have the goodness to furnish Mr Madison with such an extract from this letter as ought to be upon his file of correspondence with me, since the fear of loosing the opportunity & the necessity of the Greatest activity at this interesting moment will deprive me of the pleasure of writing farther to him by this conveyance.
            I have just received your letter relative to the books, & called upon Mr Pougens with the catalogue, he had only two days before received Mr Duane’s letter—I have left the Catalogue in his hands with direction to put the price to the books that I may compare them with the demands of other booksellers, & I will at the first moment of leisure endeavour to see your commission properly executed.
            I pray you to believe that I am Dear Sir—With the most respectful attachment Your most Obt hum: Servt.
            
              Robt R Livingston
            
            
              So much of this conversation at the Thuilleries as is scored was said in a private conversation & not as I at first understood Lord Witworth upon that occasion
            
           